Citation Nr: 0520957	
Decision Date: 08/03/05    Archive Date: 08/17/05	

DOCKET NO.  97-06 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for cervical 
radiculopathy/myelopathy of the right upper extremity as 
secondary to service-connected cervical spine disability. 

3.  Entitlement to an increased rating for post-traumatic 
headaches, currently evaluated as 50 percent disabling. 

4.  Propriety of an initial rating for residuals of cervical 
spine injury with degenerative changes, rated as 20 percent 
disabling prior to October 2, 2001, and from September 26, 
2003, and as 10 percent disabling from October 2, 2001, to 
September 26, 2003.



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1984 to 
February 1985, and at least one period of inactive duty 
training in September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

The veteran appealed an August 2002 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In February 2003 the Court granted a joint motion vacating 
the Board's decision and remanding the claims for further 
development and adjudication.  The Board remanded the appeal 
in September 2003.

The Board notes that in a VA Form 21-4142, received in 
February 2004, the veteran refers to a claim for heart muscle 
damage.  This matter is referred to the RO for its 
consideration.

Subsequent to the Board's September 2003 remand an August 
2004 RO decision granted a 20 percent evaluation for the 
veteran's service-connected residuals of cervical spine 
injury with degenerative arthritis from September 26, 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board's September 2003 remand directed that the veteran 
be requested to identify all VA health care providers who had 
treated her for headaches and/or cervical spine symptoms 
since September 1998.  A February 2004 letter to the veteran 
request that she provide information relating to VA treatment 
she had received for headaches and/or cervical spine symptoms 
since July 1999.  The record does not indicate that she has 
been requested to provide information relating to VA 
treatment since September 1998.

The March 2005 supplemental statement of the case did not 
include the issue of propriety of the initial evaluation of 
residuals of cervical spine injury with degenerative changes 
evaluated as 20 percent disabling prior to October 2, 2001, 
and from September 26, 2003, and as 10 percent disabling from 
October 2, 2001, to September 26, 2003.  It does not appear 
that any other supplemental statement of the case has 
addressed this issue subsequent to the Board's September 2003 
remand or the August 2004 RO decision assigning a 20 percent 
evaluation for this disability from September 26, 2003.

The Board's September 2003 remand directed that the appellant 
be afforded a VA examination to determine the nature and 
severity of the service-connected residuals of cervical spine 
injury with degenerative changes.  Specific questions were 
directed to the examiner to be answered.  The report of a 
March 2004 VA neurology examination does not reflect that the 
specific questions enumerated in the Board's September 2003 
remand were fully addressed.

The September 2003 remand directives referred to above do not 
appear to have been accomplished.  A remand by the Court or 
the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268 (1998).  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2004).

In light of the above, the appeal is REMANDED for the 
following:

1.  Ask the veteran to identify all VA 
health care providers who have treated 
her for headaches and/or cervical spine 
symptoms since September 1998.  Obtain 
records from each VA health care provider 
she identifies, other than those already 
contained in the claims file.  VA records 
obtained should include any notes, 
discharge summaries, consults, and 
imaging (X-ray, MRI, CT scan).

2.  Make arrangements for the veteran to 
be afforded a VA examination to determine 
the nature and severity of the service-
connected residuals of cervical spine 
injury with degenerative changes.  Insure 
that the veteran's claims folder is made 
available to the examiner in conjunction 
with the examination.  Any tests or 
procedures deemed necessary (including X-
rays) should be conducted.  The examiner 
should answer each of the following 
questions:

a.  What are the ranges of motion of 
the veteran's cervical spine, in 
degrees?

b.  What are the objective 
manifestations attributable to the 
veteran's service-connected cervical 
spine disability?

c.  Does the veteran's cervical 
spine disability exhibit weakened 
movement, excess fatigability, or 
incoordination?  If so, describe the 
nature and severity thereof.  Any 
musculoskeletal and neurologic 
dysfunction involving the cervical 
spine should be described in detail.

d.  Is there any (i) pain, (ii) 
weakened movement, (iii) excess 
fatigability or (iv) incoordination 
on movement associated with the 
service-connected cervical spine 
disability?  Is there likely to be 
additional range of motion lost due 
to any of these manifestations?  If 
so, how much?

e.  Does any reported pain 
significantly limit the veteran's 
function during flare ups or when 
the neck is used repeatedly?  Any 
limitation of cervical spine 
function must be clearly identified.  
If there is no pain, no limitation 
of motion and/or no limitation of 
function, such facts must be noted 
in the report.

f.  If there is painful cervical 
spine motion and it is due to causes 
other than the service-connected 
cervical spine disability, what is 
the reason or cause of the pain?

g.  What is the frequency and 
duration of any "periodic flare ups" 
of the veteran's service-connected 
neck disability?  What is the effect 
this disability has upon the 
veteran's daily activities?  The 
degree of functional impairment or 
interference with daily activities, 
if any, by the service-connected 
cervical spine disability should be 
described in detail (e.g., any 
lifting restrictions).

3.  Thereafter, readjudicate the issues 
shown on the title page of this REMAND.  
If any or all benefits sought on appeal 
remain denied, the veteran and any 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Specifically the 
supplemental statement of the case should 
address the veteran's claim with respect 
to the rating assigned for her cervical 
spine disability in light of the recent 
amendment to the rating code pertaining 
to disabilities of the spine, effective 
September 26, 2003.  See 68 Fed. Reg. 
51454-51458 (August 27, 2003).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




 
 
 
 

